Case 7:20-cv-09341-VB Document 21 Filed 03/25/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---X

ANNA KAMBOURIS, ; | | “ ee Slav | 1 |

 

Plaintiff,

Vv.
ORDER

WESTCHESTER COUNTY HEALTH CARE
CORPORATION, WESTCHESTER : 20 CV 9341 (VB)
MEDICAL CENTER, and BARBARA :
ESPOSITO,

Defendants. :

--- --- -- x

 

On March 23, 2021, defendants moved to dismiss the complaint. (Doc. #18).

Accordingly, it is hereby ORDERED that, by no later than April 2, 2021, plaintiff must
notify the Court by letter whether she (i) intends to file an amended complaint in response to the
motion to dismiss, or (ii) will rely on the complaint that is the subject of the motion to dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendants’ motion. See
Loreley Fin. Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89-90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

If plaintiff elects to file an amended complaint, plaintiff must file the amended complaint
by no later than 14 days after notifying the Court of her intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iti) notify the Court by letter that defendants are
relying on the initially filed motion to dismiss.

Dated: March 24, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 
